Exhibit 10.1

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

Principal Amount:  $ ________

Dated as of ____, 2018

New York, New York

 

Stellar Acquisition III Inc., a Marshall Islands corporation and blank check
company (the “Maker”), promises to pay to the order of ________ or its
registered assigns or successors in interest (the “Payee”), or order, the
principal sum of __________ ($______) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.

 

1. Principal. The principal balance of this Note shall be payable by the Maker
on the date (the “Maturity Date”) on which Maker consummates its initial
business combination (the “Business Combination”). The principal balance may not
be prepaid. Under no circumstances shall any individual, including but not
limited to any officer, director, employee or shareholder of the Maker, be
obligated personally for any obligations or liabilities of the Maker hereunder.

 

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, and then to the
payment in full of any late charges and finally to the reduction of the unpaid
principal balance of this Note.

 

4. Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

  

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 



 

 

 

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

7. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

8. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party.  Any notice or other communication so transmitted shall
be deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

  

9. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE REPUBLIC OF THE MARSHALL ISLANDS, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. Trust Waiver.  Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account (the “Trust Account”)
established in which the proceeds of the initial public offering (“the “IPO”)
conducted by the Maker (including the deferred underwriters’ discounts and
commissions) and the proceeds of the sale of the warrants issued in a private
placement that occurred prior to the closing of the IPO were deposited, as
described in greater detail in Maker’s Registration Statement on Form S-1
(333-212377) filed with the Securities and Exchange Commission in connection
with the IPO (the “Registration Statement”), and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

 

12. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 



2

 

 

13. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

14. Conversion.

 

(a) At the Payee’s option, at any time prior to payment in full of the principal
balance of this Note, the Payee may elect to convert all or any portion of this
Note into that number of warrants (the “Conversion Warrants”) equal to: (i) the
portion of the principal amount of the Note being converted pursuant to this
Section 14, divided by (ii) $0.50, rounded up to the nearest whole number. Each
Conversion Warrant shall have the same terms and conditions as the warrants
issued by the Maker pursuant to a private placement, as described in the
Registration Statement. The Conversion Warrants, the shares of Common Stock
underlying the Conversion Warrants and any other equity security of Maker issued
or issuable with respect to the foregoing by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization,
amalgamation, consolidation or reorganization (the “Warrant Shares”), shall be
entitled to the registration rights set forth in Section 15 hereof.

 

(b) Upon any complete or partial conversion of the principal amount of this
Note, (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Conversion Warrants, (iii)
Maker shall promptly deliver a new duly executed Note to the Payee in the
principal amount that remains outstanding, if any, after any such conversion and
(iv) in exchange for all or any portion of the surrendered Note, Maker shall
deliver to Payee the Conversion Warrants, which shall bear such legends as are
required, in the opinion of counsel to Maker or by any other agreement between
Maker and the Payee and applicable state and federal securities laws.

 

(c) The Payee shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Warrants upon conversion
of this Note pursuant hereto; provided, however, that the Payee shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Payee in connection with any such conversion.

  

(d) The Conversion Warrants shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

15. Registration Rights.

 

(a) Reference is made to that certain Registration Rights Agreement between the
Maker and the parties thereto, dated as of August 18, 2016 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 15 shall have the
same meanings ascribed to them in the Registration Rights Agreement.

 

(b) The holders (“Holders”) of the Conversion Warrants (or the Warrant Shares)
shall be entitled to one Demand Registration, which shall be subject to the same
provisions as set forth in Section 2.1 of the Registration Rights Agreement.

 

(c) The Holders shall also be entitled to include the Conversion Warrants (or
the Warrant Shares) in Piggyback Registrations, which shall be subject to the
same provisions as set forth in Section 2.2 of the Registration Rights
Agreement; provided, however, that in the event that an underwriter advises the
Maker that the Maximum Number of Securities has been exceeded with respect to a
Piggyback Registration, the Holders shall not have any priority for inclusion in
such Piggyback Registration.

 

(d) Except as set forth above, the Holders and the Maker, as applicable, shall
have all of the same rights, duties and obligations set forth in the
Registration Rights Agreement.

  

[Signature page follows]

 



3

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written. 

 

  Stellar Acquisition III Inc.         By:       Name: George Syllantavos    
Title: co-CEO

 



4

 